Title: From Alexander Hamilton to Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 26 October 1793
From: Hamilton, Alexander
To: Willink, Wilhem,Willink, Jan,Van Staphorst, Nicholaas,Van Staphorst, Jacob,Hubbard, Nicholas



Treasury DepartmentOctober 26, 1793.
Messrs Willink & Van Staphorst
Gentlemen

An attack of the malignant fever which has of late afflicted the City of Philadelphia has occasioned me to be for some time absent from that City for the recovery of my strength. Just returned to my house in its vicinity I find here your letter of the 1st of July last with its enclosures in duplicates.

A letter from me previous to my late journey will have assured you of my satisfaction at the step you had taken with regard to the June installment. I shall only add for the present that you may depend upon the greatest caution on my part not to risk any future embarrassment in faceing the payments which shall become due.
The state of my health and my absence from the seat of Government have prevented my giving heretofore any special instruction respecting the payment of the years interest on the Antwerp loan becoming due the first of December next.
I however take it for granted that the payment will be duly made out of the funds in your hands by direction of Mr. Short pursuant to the general authority vested in him.
With true consideration and esteem   I am Gentlemen   Your Obedient Servant
P.S. The letter is committed to the care of Tobias Lear Esquire, lately secretary of the President, who goes to Europe to concert arrangements with reference to a private house of Commerce of which he has become a Member. I can truly announce him to your friendly Offices as a man of undoubted worth, of prudence, good sense, industry and pure integrity.
